Citation Nr: 9915448	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-23 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
June 1945.  He died in April 1995.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
This case was remanded by the Board in June 1998 for further 
development; it was returned to the Board in November 1998.

The Board initially notes that while the appellant has 
continued to be assisted by the veterans service organization 
appointed by the veteran in 1985, she has not completed the 
appropriate VA form under her signature to designate a 
representative to aid in the prosecution of her claims.  
Pursuant to the Board's June 1998 remand, the RO, in July 
1998, informed the appellant that she must designate her own 
representative and requested that she clarify whether she 
desired the Disabled American Veterans or some other 
organization to represent her; she was provided with the 
appropriate form to designate a representative.  Thereafter, 
no further communication was received from the appellant and 
she has not otherwise expressed an interest in designating a 
representative.

The Board also notes that the issue of entitlement to 
Dependency and Indemnity Compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 1991) is still 
undergoing development by the RO.  As the record reflects 
that this issue is not inextricably intertwined with the 
issue of entitlement to service connection for the cause of 
the veteran's death, the Board will proceed to adjudicate the 
issue on appeal.


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not plausible.




CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that direct service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
incurrence of cardiovascular disease, brain hemorrhage or a 
malignant tumor during wartime service may be presumed if 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc). 

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  

As a preliminary matter, however, the Board must determine 
whether the appellant has submitted evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  If she has not, her 
claim must fail, and VA is not obligated to assist the 
appellant in its development.  38 U.S.C.A. § 5107(a); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999, hereinafter Court) has stated repeatedly that 38 
U.S.C.A. § 5107(a) unequivocally places an initial burden on 
a claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak at 610-11.  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

The veteran's death certificate discloses that he died while 
an inpatient at a VA facility in April 1995, at the age of 
73.  The death certificate was signed by a physician, who 
listed progressive non-Hodgkin's lymphoma (NHL) as the 
immediate cause of death, and remote cerebrovascular accident 
(CVA) as a significant condition contributing to death.  The 
death certificate indicates that no autopsy was performed.

At the time of the veteran's death, service connection was in 
effect for psychiatric disability, evaluated as 30 percent 
disabling; peptic ulcer disability, evaluated as 20 percent 
disabling; bilateral hearing loss with otitis media, rated as 
10 percent disabling; residuals of shell fragment wounds of 
the left buttock, residuals of shell fragment wounds of the 
left lumbar region and residuals of shell fragment wounds of 
the left knee, each evaluated as noncompensably disabling; 
traumatic arthritis of the right knee, evaluated as 
noncompensably disabling; and tinnitus, rated as 
noncompensably disabling.  The combined rating for the 
service-connected disabilities was 50 percent.

The veteran's service medical records are negative for any 
complaints, finding or diagnosis of abnormalities involving 
the lymphatic or arterial system.  The records indicate that 
the veteran sustained a concussion resulting from an 
explosion in service, but skull X-ray studies were normal, 
except for prominent venous lake channels.

On file are private medical records from several sources for 
1945 to March 1990 showing treatment for a variety of 
service-connected and nonservice-connected disorders.  The 
records indicate that the veteran complained in 1950 of 
neurocirculatory asthenia, although no cardiovascular 
abnormalities were identified.  The treatment records also 
show complaints since 1975 of dizziness and vertigo, as well 
as chest pains attributed to possible intercostal neuritis.

On file are the reports of VA examinations conducted in 
February 1947 and January 1950.  The reports disclose that 
the veteran complained of chest pains and headaches, but 
physical examination failed to identify any abnormalities of 
the lymphatic or cardiovascular systems.

On file are VA treatment records for the veteran from August 
1975 to April 1995, documenting treatment for a variety of 
service-connected and nonservice-connected disabilities.  The 
records show that the veteran was diagnosed and treated for 
T-cell nodular histiocytic lymphoma of the mediastinum in 
1982, at which time he reported the excision of a neck 
malignancy several years prior to treatment for the lymphoma.  
The records show that the veteran underwent chemotherapy for 
his lymphoma, and that his lymphoma was considered to be in 
remission by November 1982.  The records also show that the 
veteran was treated for syncopal episodes attributed to 
carotid sinus syncope, controlled by the placement of a 
pacemaker.  The records document that the veteran was 
diagnosed and treated for arteriosclerotic cardiovascular 
disease beginning in 1983.  The veteran continued to 
occasionally complain of near syncope, headaches and angina.  

Treatment notes for September 1993 indicate that the veteran 
was evaluated at that time for possible recurrence of the old 
lymphoma versus onset of new lymphoma.  While bone marrow and 
gastric biopsies were negative, mediastinoscopy in September 
1993 disclosed the presence of diffuse small cleaved cell 
non-Hodgkin's lymphoma.  The veteran underwent a course of 
chemotherapy, but continued to experience a decline in 
function.  He was admitted to a VA Supportive Care Unit in 
July 1994.

The summary for the veteran's terminal period of VA 
hospitalization beginning in July 1994 indicates that the 
veteran had developed right hemiparesis in April 1994, 
probably secondary to cerebrovascular accident.  The summary 
indicates that the veteran's medical condition began to 
deteriorate rapidly approximately six weeks prior to his 
demise secondary to progression of the lymphoma.  At death, 
final diagnoses were progressive diffuse small cell non-
Hodgkin's lymphoma, remote cerebrovascular accident in the 
distribution of the left mid cerebral artery, diabetes 
mellitus, pacemaker for bradyarrhythmia and Parkinson's 
disease by history.

The Board notes that the record contains no medical evidence 
suggesting the presence of NHL or CVA in service or until 
decades thereafter or suggesting that either disorder was 
etiologically related to service.  Moreover, there is no 
medical evidence on file suggesting that the veteran's 
service-connected disabilities either caused or chronically 
worsened the veteran's NHL or CVA, or that they otherwise 
caused or contributed substantially or materially to the 
veteran's death.

The only evidence supportive of an etiological relationship 
between the veteran's period of service and his NHL or CVA, 
between his service-connected disabilities and his NHL or 
CVA, or between his service-connected disabilities and his 
death consists of the lay assertions of the appellant.  As 
the Court held in Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), however, lay persons are not competent to offer 
medical opinions, so the assertions of lay persons concerning 
medical causation cannot constitute evidence of a well-
grounded claim.  In light of these circumstances, the Board 
must conclude that the appellant's claim is not well 
grounded.  

Although the Board has considered and denied this claim on a 
ground different from that of the RO, that is, whether the 
appellant's claim is well grounded rather than whether she is 
entitled to prevail on the merits, the appellant has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the appellant 
greater consideration than her claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless, and in light of the law cited above, 
would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).

The Board views its foregoing discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application to reopen her claim for service connection 
for the cause of the veteran's death.  Graves v. Brown, 8 
Vet. App. 522, 524 (1996).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

